DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application KR10-2017-0125291 filed in the Republic of Korea on September 27, 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted November 4, 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the examiner.
Response to Amendment
The declaration under 37 CFR 1.132 filed January 13, 2021 is sufficient to overcome the rejection of claims 1, 9-11 and 13 based upon Burton et al. (US 2015/0148295) in view of Hsu et al.(US 2015/0148295) and Burov et al. (US 2008/0027003) applied under 35 U.S.C 103.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hyunseok Park on February 12, 2021.

Please amend the sequence listing filed January 13, 2020 as follows:
Replace the term “sadium” with the word “sodium” in the phrase “The peptide was sallificated with sadium salt” for SEQ ID NOs: 3 and 4.
Please amend the specification filed January 13, 2020:
Delete “https://” from the phrase “(https://www.drugbank.ca/drugs/DB00644)” in paragraph [0085]).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Leuprolide is known in the art as non-cytotoxic; thus, Applicants’ argument in the remarks filed January 13, 2021 with respect to the demonstrated unexpected superior cytotoxic effects of 7 to 7.5 fold greater than Leuprolide and GnRH displayed by the P2 and P3 derivatives was found persuasive (see the remarks, page 8). Presence of a property not possessed by the prior art is evidence of nonobviousness. MPEP §716.02(a).
In the declaration filed January 13, 2021, Applicants demonstrated the pharmacokinetics parameters of the P4 derivative (e.g., AUC) were superior to the pharmacokinetics parameters of Leuprolide (the closest prior art). See pages 10-14 in the declaration under 37 CFR §1.132. Evidence of unobvious or unexpected advantageous properties, such as superiority in a property the claimed compound shares with the prior art, can rebut prima facie obviousness. MPEP §716.02(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658